DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9 are amended
b.	Claims 15-16 are new 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, ”a central layer of the at least three kinds of magnetic sheets in a center of the core portion and a magnetic sheet of the cover portion are thinner than the at least three kinds of magnetic sheets other than the central layer”,  as claimed in claim 1 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160180995 A1) in view of Yamada et al. (US 20130154780 A1).
Regarding Claim 9:
Park teaches that a coil electronic component comprising: 
a coil portion (42, 44; Fig. 2; para 0028); 
a body (50, Fig. 1; para 0023) enclosing the coil portion and comprising:  
20a core portion (51, Fig, 2; para 0039)  comprising iron powder (see para 0026) and an insulating resin (para 0027), and 
a cover portion (52) disposed over the core portion and 
having a discontinuous  (construed from Fig. 2) interface with the core portion.  
Park does not teach that a core portion comprising carbonyl iron powder, as claimed.
However, Yamada teaches that magnetic core 10, but there can be cited, for example, Mn—Zn-based and Ni—Zn-based ferrites; sendust (Fe—Si—Al alloy) in which there exists a soft magnetic alloy having one kind or more of Fe, Co and Ni as the main component thereof; permalloy (Fe—Ni alloy, Fe—Ni—Mo alloy); Fe—Si alloy; Fe—Co alloy; Fe—P alloy; amorphous metal or carbonyl iron powders; and/or the like (see para 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Yamada to have the core portion comprising carbonyl iron powder to provide high stability of parameters across a wide range of temperatures.

Regarding Claim 12:
As applied to claim 9, the modified Park teaches that the cover portion comprises magnetic particles (13-14; Fig. 2) and an insulating resin (see para 0027).  

Regarding Claim 13:
As applied to claim 12, the modified Park teaches that the magnetic particles (13-14, Fig. 5; para 0073) of the cover portion have a D50 of 3.5 μm  or less (Construed from the disclosure “second magnetic part 52 may be the same as that of the first and second magnetic metal powders 11 and 12 contained in the first magnetic part 51” in para 0073).

Regarding Claim 14:
As applied to claim 9, the modified Park teaches that the magnetic particles of the core portion core portion have a distribution of a particle size having a D50 of 3.5 μm or less (see para 0046, 0068 or 0098 or claim 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamada and further in view of Jeong et al. (US 20170309388 A1).
Regarding Claim 11:
As applied to claim 9, the modified Park discloses the invention except that the core portion has a thickness in a range from 10 μm  to 80 μm , inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core portion has a thickness in a range from 10 μm  to 80 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Moreover, Jeong disclosed in para 0049 (see Fig. 2) that a thickness tc of the core 11 may be 350 to 700 μm, and a thickness t2 of each of the first upper cover 14 and the first lower cover 15 may be 500 to 740 μm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core portion has a thickness in a range from 10 μm  to 80 μm  which would meet the claimed relationship to provide a simple, easily produced mounting inductor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamada and further in view of Norma et al. (US 20090256668 A1).
Regarding Claims 6 and 10:
As applied to claim 9, Park  teach that wherein the core portion comprises at least three kinds of magnetic sheets (see Fig. 4) except having different thicknesses, as claimed.
	However, Norma discloses in para 0072 that  magnetic layers 4 and 5 do not necessarily have a uniform thickness, and may be constituted by multiple kinds of magnetic layers having different thicknesses (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Park in view of Norma to have the core portion comprises at least three kinds of magnetic sheets having different thicknesses to provide a multilayer electronic component that can suppress the formation of projections and depressions on a surface (see para 0009).

Allowable Subject Matter
Claims 1-8 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, A coil electronic component comprising: 
a body including magnetic particles and an insulating resin; and 
a coil portion disposed within the body, 
wherein the body has a multilayer structure including a core portion covering the coil portion and a cover portion covering the core portion, 
wherein the magnetic particles included in the core portion have a distribution of a particle size having a D50 of 3.5 μm or less. 
wherein the core portion comprises at least three kinds of magnetic sheets having different thicknesses, and
wherein a central layer of the at least three kinds of magnetic sheets in a center of the core portion and a magnetic sheet of the cover portion are thinner than the at least three kinds of magnetic sheets other than the central layer.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites, a central layer of the at least three kinds of magnetic sheets in a center of the core portion and a magnetic sheet of the cover portion are thinner than the at least three kinds of magnetic sheets other than the central layer.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837